Wachtler, J.
(concurring). Because the right to counsel had formally attached on the stolen property charge, and because the courts below properly found the rape of Ms. P. interrelated with that charge, I agree with the court that no questioning on any of the three offenses was permissible and therefore concur in the result reached by the majority.
Chief Judge Cooke and Judges Jones, Fuchsberg and Meyer concur in memorandum; Judge Wachtler concurs in a concurring memorandum in which Judges Jasen and Gabrielli concur.
Order affirmed.